Citation Nr: 1606977	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  14-01 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for hearing loss, right ear. 

2. Entitlement to service connection for a right shoulder condition, including loss of strength in the arm. 

3. Entitlement to service connection for a facial injury, claimed as a residual of a rifle explosion. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to June 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Veteran testified at a hearing before the undersigned in December 2015.  Unfortunately, a written transcript could not be produced due to an audio malfunction that occurred during his testimony.  This case is being remanded to arrange for a new hearing, in accordance with the Veteran's request. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Because a transcript of the December 2015 Board hearing cannot be produced due to a malfunction of audio equipment, the Veteran was sent a January 2016 letter offering him the opportunity to testify at a new hearing before a Veterans Law Judge (VLJ) of the Board.  See 38 C.F.R. § 20.717 (2015).  He indicated in a January 2016 response to this letter that he wishes to testify at a Travel Board hearing before a VLJ at his local RO.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a Travel Board hearing at the RO.  He must be provided proper notice of the hearing date, time, and location. 

2. After the hearing is conducted, return the case to the Board for further review.  If the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on all matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

